            Case 2:20-cv-00132-RSM-BAT Document 21 Filed 04/15/21 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    TOMAS AFEWORKI,

 9                                Petitioner,                 CASE NO. 20-132 RSM

10            v.                                              ORDER CONTINUING STAY AND
                                                              ABEYANCE OF HABEAS
11    RONALD HAYNES,                                          PETITION

12                                Respondent.

13           On February 27, 2020 the Court issued an order staying the habeas until Petitioner's state-

14   court PRP proceeding are completely adjudicated. Dkt. 12. In its order the Court directed the

15   parties to each to file a status report with Magistrate Judge Brian A. Tsuchida every 120

16   days, beginning 120 days from February 27, 2020. The parties recently filed status reports

17   indicating that Petitioner's state proceedings are not complete. Accordingly, the Court ORDERS:

18           1.      The court's order staying proceedings remains in place, and the matter is stayed,

19   all pending deadlines are stricken, and respondent need not file an Answer to the federal habeas

20   petition until forty-five (45) days after the stay of proceedings is lifted.

21           2.      The parties shall continue to each file a status report every 120 days regarding

22   whether state proceedings are completed and the stay may be lifted, or whether the stay should

23   remain in place. Thus, the next status report is due August 18, 2021. If state proceedings are



     ORDER CONTINUING STAY AND
     ABEYANCE OF HABEAS PETITION - 1
           Case 2:20-cv-00132-RSM-BAT Document 21 Filed 04/15/21 Page 2 of 2




 1   completed before that date the parties should immediately inform the Court.

 2          3.     The Clerk is directed to send copies of this Order to Petitioner and to the

 3   Honorable Ricardo S. Martinez.

 4          DATED this 15th day of April, 2021.

 5

 6                                                               A
                                                         BRIAN A. TSUCHIDA
 7                                                       United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER CONTINUING STAY AND
     ABEYANCE OF HABEAS PETITION - 2
